United States Court of Appeals
                         For the First Circuit

No. 07-1982

                       UNITED STATES OF AMERICA,

                               Appellee,

                                   v.

                      BENITO GRULLON, a/k/a QUICO,

                         Defendant, Appellant.


                                 ERRATA

     The opinion of this Court, issued on October 24, 2008, should be

amended as follows:

     On page 5, line 5, "Grulllon's" should be "Grullon's".